FILED IN
                                                                                                    1st COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                    2/23/2015 12:54:24 PM
                                                          John D. Kinard                            CHRISTOPHER A. PRINE
                                                                                                             Clerk
                                                            DISTRICT CLERK
                                                 GALVESTON COUNTY, TEXAS

February 23, 2015

First Court of Appeals
Christopher A. Prine, Clerk of Court
301 Fannin, 2nd floor
Houston, TX 77002-2066

                                                       NOTICE OF APPEAL

IN RE: Cause No. 12-CV-0053, Styled League City vs. Texas Windstorm Insurance Association- Filed in 10th District Court
of Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed by Texas Windstorm Insurance Association in the above case. This case
is assigned to the 1st Court of Appeals, Houston, Texas.

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s record.
Any Motions for Extension of Time to file the record on appeal must be filed directly with the Court of Appeals A copy of this
letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and return the same to my office.

Sincerely,

John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Shailja Dixit, Deputy




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                            Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
Copy sent to




Dale Wainwright
Attorney for Texas Windstorm Insurance Association
Bracewell & Giuliani LLP
111 Congress Avenue, Suite 2300
Austin, Texas 78701




Jennifer Bruch Hogan
Attorney for League City
Hogan & Hogan
Pennzoil Place
711 Louisiana, Suite 500
Houston TX 77002
 

 

 

 

Gail Jalufka, Court Reporter
Hand-Delivered
 




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                       Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
                                                                                        Filed: 2/20/2015 4:37:29 PM
                                                                                     JOHN D. KINARD - District Clerk
                                                                                           Galveston County, Texas
                                                                                             Envelope No. 4237563
                                                                                                     By: Shailja Dixit
                                                                                              2/23/2015 8:09:17 AM

                                   CAUSE NO. 12-CV-0053

   LEAGUE CITY                                   §            IN THE DISTRICT COURT
     Plaintiff,                                  §
                                                 §
                                                 §
   VS.                                           §              10th JUDICIAL DISTRICT
                                                 §
                                                 §
   TEXAS WINDSTORM INSURANCE                     §
   ASSOCIATION                                   §
     Defendant.                                  §       GALVESTON COUNTY, TEXAS


                  TEXAS WINDSTORM INSURANCE ASSOCIATION’S
                             NOTICE OF APPEAL

       Pursuant to Texas Rule of Appellate Procedure 25.1, Defendant Texas Windstorm

Insurance Association (“Defendant”) hereby files this Notice of Appeal from the Amended Final

Judgment, signed on November 13, 2014 by the 10th Judicial District Court in the above-styled

case; all rulings and orders subsumed in the Amended Final Judgment; and all sanctions orders

issued in this case, including the Order on Plaintiff’s Motion to Enforce Court’s Order And

Motion for Sanctions, signed on November 7, 2013, the Order on Plaintiffs’ Motion to Enforce

the November 12, 2013 Order imposing sanctions, signed on December 2, 2013, and the Order

striking Defendant’s affirmative defenses regarding appraisal, signed on April 17, 2014. Please

take notice that Defendant desires to appeal to the First Court of Appeals, where a related appeal

is pending from the above-styled case: League City v. Tex. Windstorm Ins. Ass’n, No. 01-15-

00117-CV.

                                                 Respectfully submitted,

                                                 By:      /s/ Dale Wainwright
                                                       Dale Wainwright
                                                       State Bar No. 00000049
                                                       dale.wainwright@bgllp.com
                                                       BRACEWELL & GIULIANI LLP
111 Congress Avenue, Suite 2300
Austin, Texas 78701
Telephone: (512) 472-7800
Facsimile: (800) 404-3970

Andrew T. McKinney IV
State Bar No. 13716800
mckinney@litchfieldcavo.com
LITCHFIELD CAVO LLP
One Riverway, Suite 1000
Houston, Texas 77056
Telephone: (713) 418-2000
Facsimile: (713) 418-2001

COUNSEL FOR DEFENDANT
TEXAS WINDSTORM INSURANCE
ASSOCIATION
                               CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of February, 2015, a true and correct copy of the
foregoing Notice of Appeal was served on the following counsel of record via the court’s
electronic filing system.


         Gregory F. Cox
         Michael R. Ramsey
         THE MOSTYN LAW FIRM
         6280 Delaware Street
         Beaumont, Texas 77706
         Facsimile: (409) 832-2703

         Jennifer Bruch Hogan
         HOGAN & HOGAN
         2 Houston Center
         909 Fannin, Suite 2700
         Houston, Texas 77010
         Facsimile: 713-222-8810



                                                          /s/ Dale Wainwright
                                                                Dale Wainwright